Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-9 and 11-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent claim 1 recites “A power steering system for a motor vehicle, comprising a steering column integrating: - an upper shaft and an intermediate shaft coaxial along a main axis, connected in rotation and movable in translation axially relative to one another; and - an upper tube and a lower tube coaxial along the main axis, connected in rotation and movable in translation axially relative to one another, where the upper shaft is mounted movable in rotation inside the upper tube and is connected in translation axially to the upper tube; said power steering system further comprising an assist module integrating a reducing casing on which the lower tube is fixed and integrating, housed inside the reducing casing: - an output shaft connected in rotation to the intermediate shaft via a torsion bar; - a reducer comprising a worm screw driven by an assist motor and which meshes on a tangent wheel connected in rotation to the output shaft; - an angle measuring device suitable for measuring a torsion angle between the output shaft and the intermediate shaft, said angle measuring device comprising an inductive sensor and two targets disposed on either side of the inductive sensor along the main axis, said targets comprising an upper target mounted secured about the intermediate shaft and a lower target mounted secured about the output shaft; 
The prior art of record does not disclose “wherein the core comprises a rim made of a plastic material and a toothed crown made of a plastic material molded about the rim, and the lower target is secured to the rim and/or the crown”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Terminal Disclaimer
The terminal disclaimer filed on 01/13/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 11,161,540 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott F. Underwood whose telephone number is (571)272-6870. The examiner can normally be reached Monday - Thursday 7:30 a.m. - 5 p.m. and Friday 8 a.m. - 12 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Ng can be reached on (571) 270-7941. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SCOTT FREDRICK UNDERWOOD
Examiner
Art Unit 3614



/SCOTT F. UNDERWOOD/           Examiner, Art Unit 3614                                                                                                                                                                                             

/Jonathan Ng/Supervisory Patent Examiner, Art Unit 3614